If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


ENBRIDGE ENERGY, LP, ENBRIDGE ENERGY,                                FOR PUBLICATION
INC., and ENBRIDGE ENERGY PARTNERS, LP,                              June 11, 2020
                                                                     9:10 a.m.
               Plaintiffs-Appellees,

v                                                                    No. 351366
                                                                     Court of Claims
STATE OF MICHIGAN, GOVERNOR,                                         LC No. 19-000090-MZ
MACKINAC STRAITS CORRIDOR AUTHORITY,
DEPARTMENT OF NATURAL RESOURCES, and
DEPARTMENT OF ENVIRONMENT, GREAT
LAKES, AND ENERGY,

               Defendants-Appellants.


Before: CAMERON, P.J., and BOONSTRA and LETICA, JJ.

CAMERON, P.J.

        Defendants, State of Michigan, Governor, Mackinac Straits Corridor Authority (“Corridor
Authority”), Department of Natural Resources, and Department of Environment, Great Lakes, and
Energy, appeal an order issued by the Court of Claims granting summary disposition under MCR
2.116(I)(2) (opposing party entitled to summary disposition) to plaintiffs, Enbridge Energy, LP,
Enbridge Energy, Inc., and Enbridge Energy Partners, LP, following defendants’ motion for
summary disposition under MCR 2.116(C)(8) (failure to state a claim on which relief can be
granted). Defendants assert on appeal that the Court of Claims improperly granted summary
disposition in favor of plaintiffs because 2018 PA 359 (“the Act” or “Act 359”), amending MCL
254.311 et seq., is unconstitutional because it violates the Title-Object Clause, Const 1963, art 4,
§ 24. We disagree with defendants’ arguments; therefore, we affirm the Court of Claims’ order
granting summary disposition in favor of plaintiffs.

                                       I. BACKGROUND

       Plaintiffs own and operate Line 5, a pipeline that transports petroleum products. About
four miles of Line 5 crosses the Straits of Mackinac. In December 2018, Act 359 passed and had
immediate effect. In a December 2018 agreement with the State, plaintiffs agreed to construct a



                                                -1-
tunnel crossing the Straits at its own expense, using an easement issued by the Michigan
Department of Natural Resources and the Corridor Authority.

        In January 2019, the Governor raised questions about the constitutionality of Act 359, and
the State Attorney General subsequently issued an opinion declaring the Act unconstitutional
because it violated the Title-Object Clause of Michigan’s 1963 Constitution. The Governor issued
an executive order directing state agencies not to implement the December 2018 agreements. In
June 2019, plaintiffs filed a complaint seeking a declaration that Act 359 complied with the Title-
Object Clause. The Court of Claims ultimately agreed with plaintiffs and granted summary
disposition in their favor, holding that Act 359 is not unconstitutional. This appeal followed.

                                 II. STANDARDS OF REVIEW

        This Court reviews de novo a trial court’s ruling on a motion for summary disposition.
Maiden v Rozwood, 461 Mich. 109, 118; 597 NW2d 817 (1999). A party may move for summary
disposition if the opposing party has failed to state a claim on which relief can be granted.
MCR 2.116(C)(8). MCR 2.116(I)(2) provides, “[i]f it appears to the court that the opposing party,
rather than the moving party, is entitled to judgment, the court may render judgment in favor of
the opposing party.” This Court reviews de novo issues of constitutional law, Harvey v Michigan,
469 Mich. 1, 6; 664 NW2d 767 (2003), and affords “all possible presumptions” in favor of
constitutionality, Pohutski v Allen Park, 465 Mich. 675, 690; 641 NW2d 219 (2002) (quotation
marks and citation omitted).

                              III. THE TITLE-OBJECT CLAUSE

       The Title-Object Clause provides as follows:

                No law shall embrace more than one object, which shall be expressed in its
       title. No bill shall be altered or amended on its passage through either house so as
       to change its original purpose as determined by its total content and not alone by its
       title. [Const 1963, art 4, § 24.]

A party may raise three types of challenges under the Title-Object Clause: “(1) a ‘title-body’
challenge, (2) a multiple-object challenge, and (3) a change of purpose challenge.” People v
Kevorkian, 447 Mich. 436, 453; 527 NW2d 714 (1994) (opinion by CAVANAGH, J.). The purpose
of the Title-Object Clause is “to prevent the Legislature from passing laws not fully understood,
to ensure that both the legislators and the public have proper notice of legislative content, and to
prevent deceit and subterfuge.” Wayne Co Bd of Comm’rs v Wayne Co Airport Auth, 253 Mich
App 144, 184; 658 NW2d 804 (2002) (quotation marks and citation omitted).

                               A. TITLE-BODY CHALLENGES

        Defendants challenge five specific provisions of Act 359 under the title-body aspect of the
Title-Object Clause. We reject each of these challenges because the title of Act 359 provides fair
notice of each of those challenged provisions and the provisions are germane to the Act’s general
purpose.



                                                -2-
         A title-body challenge is an assertion that the body of an act exceeds the scope of its title.
Wayne Co Bd of Comm’rs, 253 Mich. App. at 185. “However, the title of an act is not required to
serve as an index to all of the provisions of the act.” Ray Twp v B & BS Gun Club, 226 Mich. App.
724, 728; 575 NW2d 63 (1997). “The goal of the clause is notice, not restriction of legislation.”
Pohutski, 465 Mich. at 691. A title will only fail to give fair notice if the subject in the body is so
diverse from the subject in the title that they have no necessary connection. People v Cynar, 252
Mich. App. 82, 85; 651 NW2d 136 (2002). Even if not directly mentioned in the title of the act, if
the title comprehensively declares a general object or purpose, a provision in the body is not
beyond the scope of the act as long as it is “germane, auxiliary, or incidental to that general
purpose.” Livonia v Dep’t of Social Servs, 423 Mich. 466, 501; 378 NW2d 402 (1985) (quotation
marks and citation omitted).

                                   1. SECTION 14a(1) AND (4)

       Defendants argue that §§ 14a(1) and (4) are unconstitutional because they “exceed the
scope of what was disclosed in [2018 PA 359’s] title.” The title of 2018 PA 359 provides in
pertinent part:

                An act authorizing the Mackinac bridge authority to acquire a bridge and a
       utility tunnel connecting the Upper and Lower Peninsulas of Michigan, including
       causeways, tunnels, roads and all useful related equipment and
       facilities[;] . . . authorizing the authority to enjoy and carry out all powers incident
       to its corporate objects; . . . authorizing the authority to secure the consent of the
       United States government to the construction of the bridge and to secure approval
       of plans, specifications, and location of the bridge; . . . authorizing the state
       transportation department to operate and maintain the bridge or to contribute to the
       bridge and enter into leases and agreements in connection with the
       bridge; . . . authorizing the creation of the Mackinac Straits corridor authority;
       authorizing the operation of a utility tunnel by the authority or the Mackinac Straits
       corridor authority; providing for the construction and use of certain buildings; and
       making an appropriation.

       The pertinent parts of § 14a provide as follows:

                (1) The Mackinac bridge authority may acquire, construct, operate,
       maintain, improve, repair, and manage a utility tunnel. The Mackinac bridge
       authority shall determine the rates charged for the services offered by the utility
       tunnel. The Mackinac bridge authority may enter into contracts or agreements
       necessary to perform its duties and powers under this act, including, but not limited
       to, leasing the right to use a utility tunnel on terms and for consideration determined
       by the Mackinac bridge authority . . . .

                                               * * *

               (4) The Mackinac bridge authority may perform all acts necessary to secure
       the consent of any department, agency, instrumentality, or officer of the United
       States government or this state to the construction and operation of a utility tunnel



                                                 -3-
        and the charging of fees for its use, and to secure the approval of any department,
        agency, instrumentality, or officer of the United States government or this state
        required by law to approve the plans, specifications, and location of the utility
        tunnel or the fees to be charged for the use of the utility tunnel . . . .

        Thus, § 14a(1) allows the Mackinac Bridge Authority to acquire, construct, operate,
maintain, and manage the utility tunnel, which includes entering into contracts and agreements
related to the tunnel, and § 14a(4) allows the Mackinac Bridge Authority to perform “all acts
necessary to secure” consent from certain governmental authorities relating to the construction and
operation of the utility tunnel.

         Defendants argue that these subsections of the Act exceed the scope of the title because the
title only indicates that the Mackinac Bridge Authority will undertake acquiring federal consent
and entering into leases regarding a bridge. However, as already stated, the goal of the Title-
Object Clause is to provide notice, not restriction. Pohutski, 465 Mich. at 691. The title of Act
359 clearly notifies the reader that the Act “authoriz[es] the Mackinac bridge authority to acquire
a bridge and a utility tunnel connecting the Upper and Lower Peninsulas of Michigan,” and
“authoriz[es] the operation of a utility tunnel by the authority or the Mackinac Straits corridor
authority.” Securing approval for the location and construction of a tunnel is a necessary part of
acquiring a tunnel, and the acts of entering into contracts and agreements, including leases, are
clearly related to the operation of a tunnel. Consequently, because the title specifically references
the acquisition and operation of a utility tunnel, neither the legislators nor the pubic were deprived
of fair notice of the content of §§ 14a(1) and (4). Although the Legislature elected to provide an
index of actions that could be taken by the Mackinac Bridge Authority with respect to the bridge,
it is not dispositive that the Legislature did not do so with respect to the tunnel. See Ray Twp, 226
Mich. App. at 728 (“[T]he title of an act is not required to serve as an index to all of the provisions
of the act.”).

                                 2. SECTION 14d(1), (4), AND (5)

        Next, defendants assert that § 14d(1) of Act 359 exceeds the scope of the title because
§ 14d(1) transfers duties from the Mackinac Bridge Authority to the Corridor Authority despite
the fact that the title does not provide fair notice of this transfer. Section 14d(1) of Act 359
provides:

                 All liabilities, duties, responsibilities, authorities, and powers related to a
        utility tunnel as provided in section 14a and any money in the straits protection fund
        shall transfer to the corridor authority board upon the appointment of the members
        of the corridor authority board under section 14b(2). The transfer of duties,
        responsibilities, authorities, powers, and money described in this subsection does
        not require any action by the Mackinac bridge authority or any other entity. The
        corridor authority board shall exercise its duties independently of the state
        transportation department and the Mackinac bridge authority.

       Thus, in relevant part, § 14d(1) immediately transferred “[a]ll liabilities, duties,
responsibilities, authorities, and powers related to a utility tunnel as provided in section 14a . . . to




                                                  -4-
the corridor authority board upon the appointment of the members of the corridor authority
board[.]”

         Defendants argue that “[t]his transfer comes without fair notice and is a surprise since” the
Act’s title only “authori[zes] the Mackinac bridge authority to acquire . . . a utility tunnel
connecting the Upper and Lower Peninsulas.” We disagree. The title of the Act indicates that the
Act creates the Corridor Authority and that the Act authorizes the Corridor Authority to operate
the utility tunnel. Activities such as entering into contracts and agreements and acquiring
necessary governmental approval are certainly related to, and necessary for, the operation of a
utility tunnel. The fact that the Legislature chose to transfer the power to operate the utility tunnel
from the Mackinac Bridge Authority to the Corridor Authority does not render the subject of the
body so diverse from the subject of the title that it does not provide fair notice of its provisions.
To the contrary, the title provides fair notice that the Act creates the Corridor Authority and that it
will operate the tunnel. Consequently, we conclude that § 14d(1) does not exceed the scope of the
Act’s title.

        Defendants next argue that § 14d(4) of Act 359 exceeds the scope of the Act’s title because,
although this section requires the Corridor Authority to enter into an agreement with a private
party, the title does not provide fair notice that the Act requires a specific agreement to be made
with a private party.

        Section 14d(4) of Act 359 requires the Corridor Authority to enter “into an agreement or a
series of agreements for the construction, maintenance, operation, and decommissioning of a utility
tunnel” if 11 requirements are met. 2018 PA 359, § 14d(4). Specifically, it is required that any
agreement “provide[] a mechanism under which all costs of construction, maintenance, operation,
and decommissioning of the utility tunnel are borne by a private party and not by the Mackinac
Straits corridor authority, its predecessor, or a successor.” 2018 PA 359, § 14d(4)(e). Another
requirement is that an agreement “provide[] the Mackinac Straits corridor authority with a
mechanism to ensure that a utility tunnel is built to sufficient technical specifications and
maintained properly . . . .” 2018 PA 359, § 14d(4)(d).

         Section 14d(4) of Act 359 does not violate the Title-Object Clause. Subsection (4)
provides that the Corridor Authority will ensure that the tunnel is built and maintained properly
but that the costs of construction, operation, and maintenance are to be borne by a private party.
In other words, § 14d(4)(d) makes the Corridor Authority responsible for overseeing the building
and maintaining of the tunnel, and §14d(4)(e) simply addresses who will pay for it. A provision
in an act’s body is not beyond the title’s scope if it is germane to the title’s general purpose,
Livonia, 423 Mich. at 501, and a determination of who will pay for the construction and operation
of the tunnel is germane to Act 359’s general purpose of acquiring and operating a tunnel. The
title of Act 359 provides fair notice that the content of the Act authorizes construction and
operation of the tunnel, and the Legislature was not constitutionally required to explicitly state in
the Act’s title exactly who is responsible for which aspects of construction and maintenance of the
utility tunnel. See Ray Twp, 226 Mich. App. at 728.

        Defendants also argue that Act 359’s title did not provide fair notice that § 14d(5) requires
the Attorney General to pay for independent legal representation if he or she declines to represent
the Mackinac Bridge Authority or the Corridor Authority. We disagree.


                                                 -5-
         Section 14d(5) of Act 359 provides that, “[i]f the attorney general declines to represent the
Mackinac bridge authority or the Mackinac Straits corridor authority in a matter related to the
utility tunnel, the attorney general shall provide for the costs of representation by an attorney
licensed to practice in this state chosen by the Mackinac bridge authority or the Mackinac Straits
corridor authority, as applicable.” 2018 PA 359, §14d(5). Section 14d(5) lists several possible
claims, including claims regarding the legal validity of, and performance under, the tunnel
agreement, as well as claims challenging approval or denial of permits. 2018 PA 359, §14d(5)(a)-
(g).

         As already stated, a provision in an act’s body is not beyond the title’s scope if it is germane
to the title’s general purpose. Livonia, 423 Mich. at 501. In this case, the general purpose of the
Act is to acquire and operate a utility tunnel, and the Act’s title references that the body
“authoriz[es] the Mackinac bridge authority to acquire a bridge and a utility tunnel” and
“authoriz[es] the operation of a utility tunnel by the authority or the Mackinac Straits corridor
authority.” A provision governing legal representation regarding claims concerning the tunnel is
germane to the purpose of acquiring and operating the utility tunnel because these purposes cannot
be accomplished if an agreement concerning the construction and/or operation of the tunnel is
invalid, enjoined, or not complied with. While defendants argue that this sort of provision is
unusual, a specific provision does not fail title-body review merely because it is unusual. Because
the Act’s title provides fair notice that the body includes matters relating to the acquisition and
operation of a utility tunnel and because matters regarding legal representation about the tunnel
are not so diverse that they are beyond the scope of the Act’s title, we conclude that § 14d(5) does
not violate the Title-Object Clause.

                     3. CONSIDERATION OF EXTRANEOUS MATERIAL

        Finally, defendants argue that the Court of Claims improperly considered legislative
history and public media surrounding the Act when ruling on this case. While we agree with
defendants that it would be improper for a court to consider extraneous material when deciding
whether an act violates the Title-Object Clause, defendants’ argument is not dispositive because
our review of the Court of Claims decision reveals that the Court did not consider legislative
history or public media when holding that the challenged provisions of Act 359 did not violate the
Title-Object Clause. The Court of Claims stated that

        the contents of Act 359 were well known, as evidenced by the strong policy-based
        reactions the Act has drawn. But those policy questions are best left to the
        Legislature. The Court’s concern is only with art 4, § 24, regardless of the merits
        or wisdom—or lack thereof—of PA 359.

       Thus, defendants’ argument that the Court of Claims improperly considered extraneous
material is unsupported.

                              B. MULTIPLE-OBJECT CHALLENGE

       Defendants argue that Act 359 violates the multiple-object prohibition of the Title-Object
Clause because it addresses two different objects—a bridge and a utility tunnel. We conclude that
a bridge and utility tunnel are not unconnected objects.


                                                  -6-
        The Title-Object Clause precludes “ ‘bringing together into one bill subjects diverse in
their nature, and having no necessary connection . . . .’ ” Kevorkian, 447 Mich. at 454 (opinion by
CAVANAGH, J.), quoting People v Mahaney, 13 Mich. 481, 494-495 (1865). The entire body of an
act must be considered to determine whether the act encompasses more than one object.
Kevorkian, 447 Mich. at 459 (opinion by CAVANAGH, J.) (citation omitted). That provisions could
have been enacted in separate acts does not mean that an act violates the Title-Object Clause. Id.
“There is virtually no statute that could not be subdivided and enacted as several bills.” Id. The
multiple-object prohibition does not preclude the Legislature from amending an act to include new
legislation that is germane to furthering the act’s general purpose. Gillette Commercial Operations
NA & Subsidiaries v Dep’t of Treasury, 312 Mich. App. 394, 440; 878 NW2d 891 (2015).

        As an initial matter, defendants assert that we should consider the former act, 1952 PA 214,
to determine whether the amended act violates the multiple-object prohibition. We disagree. In a
binding opinion, this Court has stated that when reviewing a multiple-object challenge, we do not
apply the Title-Object Clause to the previous public act, but instead apply it to the amendment.
See People v Loper, 299 Mich. App. 451, 470-471; 830 NW2d 836 (2013), overruled in part on
other grounds by People v Lockridge, 498 Mich. 358, 395 (2015). Principles of stare decisis also
require this Court to reach the same result in a case that presents the same or substantially similar
issues presented in a case that another panel of this Court has decided. MCR 7.215(C)(2); WA
Foote Mem Hosp v Jackson, 262 Mich. App. 333, 341; 686 NW2d 9 (2004). Therefore, we will not
consider the former act to resolve this issue.

        We conclude that the title of 2018 PA 359 does not address objects so diverse that they
have no necessary connection. The Legislature amended the title of 1952 PA 214 to include the
word “utility tunnel” as well as the word “bridge.” The Act’s stated purpose involves “connecting
the Upper and Lower Peninsulas of Michigan,” and both a utility tunnel and a bridge are structures
capable of connecting Michigan’s peninsulas. Thus, a utility tunnel and a bridge are not
unconnected objects. Furthermore, the Act created the Corridor Authority in order to carry out the
goal of acquiring and operating the utility tunnel. Considering that an act could authorize all things
in furtherance of its general purpose without violating the Title-Object Clause, and given the
presumption of the Act’s constitutionality, we conclude that Act 359 does not fail multiple-object
review under the Title-Object Clause. Pohutski, 465 Mich. at 690-691.

         Because we have concluded that Act 359 is not unconstitutional under the Title-Object
Clause, we do not need to address defendants’ arguments that its provisions are not severable and
that it should be retroactively void.

       Affirmed.



                                                              /s/ Thomas C. Cameron
                                                              /s/ Mark T. Boonstra
                                                              /s/ Anica Letica




                                                 -7-